Name: Commission Implementing Regulation (EU) NoÃ 960/2011 of 26Ã September 2011 amending for the 158th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network
 Type: Implementing Regulation
 Subject Matter: international affairs;  Asia and Oceania
 Date Published: nan

 28.9.2011 EN Official Journal of the European Union L 252/8 COMMISSION IMPLEMENTING REGULATION (EU) No 960/2011 of 26 September 2011 amending for the 158th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network, (1) and in particular Article 7(1)(a) and 7a(1) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 15 September 2011 the Sanctions Committee of the United Nations Security Council decided to add two natural persons to its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly. (4) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 September 2011. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: The following entries shall be added under the heading Natural persons: (a) Hassan Muhammad Abu Bakr Qayed (alias (a) Hasan Muhammad Abu Bakr Qa'id, (b) Al-Husain Muhammad Abu Bakr Qayid, (c) Muhammad Hassan Qayed, (d) Mohammad Hassan Abu Bakar, (e) Hasan Qa'id, (f) Muhammad Hasan al-Libi, (g) Abu Yahya al-Libi, (h) Abu Yahya, (i) Sheikh Yahya, (j) Abu Yahya Yunis al Sahrawi, (k) Abu Yunus Rashid, (l) al-Rashid, (m) Abu al-Widdan, (n) Younes Al-Sahrawi, (o) Younes Al-Sahraoui). Address: Wadi 'Ataba, Libya (previous location in 2004). Date of birth: (a) 1963, (b) 1969. Place of birth: Marzaq, Libyan Arab Jamahiriya. Nationality: Libyan. Passport No: 681819/88 (Libyan passport). National identification No: 5617/87 (Libyan national identification). Other information: (a) Senior Al-Qaida leader who, as of late 2010, was responsible for the supervision of other senior Al-Qaida officials; (b) As of 2010, Al-Qaida commander in Pakistan and provider of financial assistance to Al-Qaida fighters in Afghanistan, (c) Has also been a top Al-Qaida strategist and field commander in Afghanistan, and instructor at Al-Qaida training camp; (d) Mothers name is Al-Zahra Amr Al-Khouri (a.k.a. al Zahra Umar). Date of designation referred to in Article 2a(4)(b): 15.9.2011. (b) Abd Al-Rahman Ould Muhammad Al- Husayn Ould Muhammad Salim (alias (a) Abdarrahmane ould Mohamed el Houcein ould Mohamed Salem, (b) Yunis al-Mauritani, (c) Younis al-Mauritani, (d) Sheikh Yunis al-Mauritani, (e) Shaykh Yunis the Mauritanian, (f) Salih the Mauritanian, (g) Mohamed Salem, (h) Youssef Ould Abdel Jelil, (i) El Hadj Ould Abdel Ghader, (j) Abdel Khader, (k) Abou Souleimane, (l) Chingheity). Date of birth: Approximately 1981. Place of birth: Saudi Arabia. Nationality: Mauritanian. Other information: (a) Pakistan-based senior Al-Qaida leader also associated with The Organization of Al-Qaida in the Islamic Maghreb; (b) Wanted by Mauritanian authorities. Date of designation referred to in Article 2a(4)(b): 15.9.2011.